UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4331


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN WALTER MOSBY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:16-cr-00230-RWT-3)


Submitted: November 30, 2017                                 Decided: February 27, 2018


Before MOTZ, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Burnham, BURNHAM & GOROKHOV PLLC, Washington, D.C., for
Appellant. Stephen M. Schenning, Acting United States Attorney, Thomas M. Sullivan,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Walter Mosby appeals his 46-month sentence for conspiracy to commit

Hobbs Act robbery, in violation of 21 U.S.C. § 1915(a) (2012). Mosby claims on appeal

that the district court erred in applying a sentencing enhancement for a loss amount

exceeding $20,000, pursuant to U.S. Sentencing Guidelines Manual § 2B3.1(b)(7)(B)

(2016). As part of his plea agreement, Mosby signed a statement of facts indicating that

the “approximate retail value” of the relevant stolen merchandise was $20,090. Although

Mosby argues that this figure is too uncertain to sustain the challenged enhancement, we

conclude that Mosby’s statement is sufficient evidence to support a factual finding that

the loss exceeded $20,000, and the district court here did not clearly err in so finding.

See 18 U.S.C. § 3742(e) (2012) (providing standard of review).

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2